Citation Nr: 0708962	
Decision Date: 03/27/07    Archive Date: 04/09/07

DOCKET NO.  00-24 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased disability rating for service-
connected toxic psychosis with headaches, currently evaluated 
at 50 percent disabling.


REPRESENTATION

Appellant represented by:	Wade Bosley, Attorney


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel




INTRODUCTION

The veteran had active military service from July 1972 to 
January 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Indianapolis, Indiana.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board observes that the veteran was scheduled for a 
videoconference hearing before the Board.  However, 
correspondence dated March 2007 indicates that the veteran 
wishes to have a Travel Board hearing instead.  As such, this 
matter should be REMANDED to schedule the veteran for a 
Travel Board hearing.  See 38 C.F.R. § 20.704 (2006).

Accordingly, the case is REMANDED for the following action:

The veteran should be scheduled for a 
Travel Board hearing as per the veteran's 
request.  Appropriate notification should 
be given to the appellant and his 
representative, and such notification 
should be documented and associated with 
the claims folder.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



